Citation Nr: 0332351	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  00-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On June 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all VA and non-VA health 
care providers that have treated the 
veteran for a disability of the right 
foot, bilateral hearing loss, and 
tinnitus during since his separation from 
service.  Obtain records from each health 
care provider the veteran identifies.  
Ask the veteran to submit any medical 
evidence he may have in his possession or 
may be able to obtain, which shows that 
he has developed a current right foot 
disability and/ or has a disability 
manifested by bilateral hearing loss and/ 
or tinnitus as a result of his military 
service.

2.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: podiatry, audiological, and 
Ears, Nose and Throat (ENT).  Send the 
claims folder to each of the VA examiners 
for review.  Request that each 
examination include all indicated studies 
and tests deemed appropriate, and that 
all clinical findings be reported in 
detail.

(a).  Podiatry Examination: Based on a 
review of the claims folder and the 
results of the examination, to 
specifically include the veteran's 
service medical records and post service 
medical records, ask the examiner to 
answer the following questions:

(i).  Does the veteran currently have a 
right foot disability, and; if so, what 
is the diagnosis or diagnoses?

(ii).  If the veteran is found to have a 
right foot disability, did that 
disability have its onset during the 
veteran's period of military service from 
November 1968 to November 1971?

(iii).  If the veteran is found to have a 
right foot disability, was that 
disability caused by any incident or 
event that occurred during his period of 
military service from November 1968 to 
November 1971?

(b).  Audiological Examination:  Based on 
the results of the audiometric testing, 
the examiner is asked to answer the 
following questions:

(i).  What are the pure tone thresholds, 
in decibels, in the veteran's right and 
left ears for the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz?

(ii).  What is the speech recognition 
score using the Maryland CNC Test for the 
veteran's right and left ears?

(c).  Ears, Nose, and Throat (ENT) 
Examination:  Based on the results of the 
ENT and audiological examinations and a 
review of the claims folder, including 
the service medical records and post 
service medical records, the examiner is 
asked to answer the following questions:

(i).  If the results of the veteran's 
audiometric testing for the right and/or 
left ear indicates any of the following: 

(1) the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; 

(2) the auditory thresholds for at least 
three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 
decibels or greater; or the speech 
recognition score using the Maryland CNC 
Test is less than 94 percent, the 
examiner is asked to specify whether the 
veteran's right and/or left ear hearing 
loss disability is etiologically related 
to any incident that occurred during the 
veteran's period of service from November 
1968 to November 1971?

(ii).  Has the veteran developed 
tinnitus?  If so, did this condition have 
its onset during the veteran's period of 
military service from November 1968 to 
November 1971?  Was this condition caused 
by any incident or event that occurred 
during his period of military service 
from November 1968 to November 1971?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





